DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments filed July 14th , 2021 have been fully considered and are moot because the arguments do not apply to all of the references being used in the current rejection.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Madapurath et al (US 20160299775).

In view of the Pre-Appeal Brief filed on July 14th  2021, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

/YEMANE MESFIN/            Supervisory Patent Examiner, Art Unit 2462                                                                                                                                                                                            
				
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4, 7-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kempf et al (US 20130125124) in view of Madapurath et al (US 20160299775).
As to claim 1 Kempf discloses a method comprising identifying a connection of a virtual machine to a port of a virtual switch on a host(Kempf ¶0017- 2nd sentence- CNM is coupled to a first virtualized server for hosting one or more virtual machines ("VM"), wherein the first virtualized server comprises a first virtual switch; Kempf Fig.2, ¶0067- 2nd – 4th sentences- virtual switch 217A provides virtual network ports to the VMs); identifying a tenant of a plurality of tenants associated with the virtual machine(Kempf ¶0115- last sentence- the VM's that belong to different tenants can have same network (IP/MAC) addresses); 
Kempf however is silent in determining that a tunnel endpoint is not allocated to the tenant on the host; and when in response to determining that a tunnel endpoint is not allocated to the tenant: initiating a tunnel endpoint on the host for the tenant; and directing traffic for the virtual machine to the initiated tunnel endpoint- in other words virtual machine associated with a new tenant will require a new tunnel. However in an analogous art Madapurath remedies this deficiency: (Madapurath Fig.2, ¶072-switch 103 creates an entry in forwarding mapping 206 for MAC address 252…tunnel mapping 206 maps a tuple comprising MAC address 252, VLAN 112, and tenant 1 to another tuple comprising tunnel 162 and VNI 222; ¶0076- Overlay module 172 determines virtual machine 156 to be a new virtual machine running on hypervisor 142 and determines whether to establish a tunnel….… virtual machines 126 and 136 are coupled to switch 103 and in VLAN 112 of tenant 2,…. overlay module 172 updates tunnel mapping 202 to map VLAN 112 and tenant 2 to tunnel 162 and VNI 228), 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Kempf with that of Madapurath for the purpose of updating tunnel mappings to associate VNIs with tunnels (Madapurath- penultimate sentence).

As to claim 2 the combined teachings of Kemp and Madapurath disclose the method of claim 1 further  comprising: identifying a second connection of a second virtual machine to a second port of the virtual switch on the host (Kempf Fig.2, ¶0067- 2nd – 4th sentences- virtual switch 217A provides virtual network ports to the VMs ); identifying a second tenant of the plurality of tenants associated with the second virtual machine (Kempf ¶0023- 3rd sentence- plurality of databases to generate tenant specific labels that are added to packets sent between tenant (VMs) ) determining that a second tunnel endpoint is allocated to the second tenant on the host; and in response to determining that a second tunnel endpoint is allocated to the tenant, directing traffic for the second virtual machine to the second tunnel endpoint(Madapurath Fig.2, ¶072; ¶0076). 

As to claim 3 the combined teachings of Kemp and Madapurath disclose the method of claim 1, wherein the tunnel endpoint is associated with a tenant identifier (Kempf ¶0021- 4th sentence- tenant identifier. .¶0073- 1st sentence).

As to claim 4 the combined teachings of Kemp and Madapurath discloses the method of claim 1, wherein the tunnel endpoint is associated with a tenant identifier, and wherein the tenant identifier comprises at least a source encapsulation internet protocol (IP) address and a virtual local area network (VLAN) tag (Kemp ¶0015- ¶0016, ¶0021-2nd sentence; Madapurath ¶0041- 3rd sentence)

As to claim 7 the combined teachings of Kemp and Madapurath disclose the method of claim 1 further comprising: identifying a second connection of a second virtual machine to a second port of the virtual switch on the host (Kempf Fig.2, ¶0067- 2nd – 4th sentences- virtual switch 217A provides virtual network ports to the VMs); identifying a second tenant of the plurality of tenants associated with the second virtual machine determining whether a second tunnel endpoint is allocated to the second tenant on the host (Kempf ¶0023- 3rd sentence- plurality of databases to generate tenant specific labels that are added to packets sent between tenant (VMs); and in response to determining that a second tunnel Madapurath Fig.2, ¶072 ¶0076)

As to claim 8 the combined teachings of Kemp and Mittal disclose the method of claim 1, wherein the second packet comprises a Virtual Extensible Local Area Network (VXLAN) packet (Madapurath ¶0069- last sentence- to carry traffic of both VLANs 112 and 114 of tenant 1 by using VNIs 222 and 224, respectively, in the tunnel encapsulation header (e.g., a VXLAN header). 

As to claim 9 Kempf disclose a computing apparatus comprising: one or more non-transitory computer readable storage media (Kempf ¶0059- 2nd sentence- non-transitory tangible machine readable medium) a processing system operatively coupled to the one or more non-transitory computer readable storage media (Kempf ¶059- 3rd sentence- one or more processors); and program instructions stored on the one or more non-transitory computer readable storage media that, when executed by the processing system, direct the processing system to: identify a connection of a virtual machine to a port of a virtual switch on a host (Kempf ¶0017- 2nd sentence- CNM is coupled to a first virtualized server for hosting one or more virtual machines ("VM"), wherein the first virtualized server comprises a first virtual switch; Fig.2, ¶0067- 2nd – 4th sentences- virtual switch 217A provides virtual network ports to the VMs) ; identify a tenant associated with the virtual machine (Kempf ¶0115- last sentence- the VM's that belong to different tenants can have same network (IP/MAC) addresses); 
Kempf however is silent in determining that a tunnel endpoint is not allocated to the tenant on the host; and when in response to determining that a tunnel endpoint is not allocated to the tenant: initiating a tunnel endpoint on the host for the tenant; and directing traffic for the virtual machine to the initiated tunnel endpoint- in other words virtual machine associated with a new tenant will require a new tunnel. However in an analogous art Madapurath remedies this deficiency: (Madapurath Fig.2, ¶072-switch 103 creates an entry in forwarding mapping 206 for MAC address 252…tunnel mapping 206 maps a tuple comprising MAC address 252, VLAN 112, and tenant 1 to another tuple comprising tunnel 162 and VNI 222; ¶0076- Overlay module 172 determines virtual machine 156 to be a new virtual machine running on hypervisor 142 and determines whether to establish a tunnel….… virtual machines 126 and 136 are coupled to switch 103 and in VLAN 112 of tenant 2,…. overlay module 172 updates tunnel mapping 202 to map VLAN 112 and tenant 2 to tunnel 162 and VNI 228), 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Kempf with that of Madapurath for the purpose of updating tunnel mappings to associate VNIs with tunnels (Madapurath- penultimate sentence).

As to claim 10 the combined teachings of Kempf and Madapurath disclose the computing apparatus of claim 9, wherein the program instructions further direct the processing system to, identify a second connection of a second virtual machine to a second port of the virtual switch on the host (Kempf Fig.2, ¶0067- 2nd – 4th sentences- virtual switch 217A provides virtual network ports to the VMs); identify a second tenant of the plurality of tenants associated with the second virtual machine (Kempf ¶0023- 3rd sentence- plurality of databases to generate tenant specific labels that are added to packets sent between tenant (VMs) ) determining that a second tunnel endpoint is allocated to the second tenant on the host; and in response to determining that a second tunnel endpoint is allocated to the tenant, directing traffic for the second virtual machine to the second tunnel endpoint (Madapurath Fig.2, ¶072 ¶0076). 
 
As to claim 11 the combined teachings of Kempf and Madapurath discloses the computing apparatus of claim 9 wherein the tunnel endpoint is associated with a tenant identifier (Kempf ¶0021- 4th sentence- tenant identifier.¶0073- 1st sentence).

As to claim 12 the combined teachings of Kempf and Madapurath disclose the computing apparatus of claim 9, wherein the tunnel endpoint is associated with a tenant identifier, and wherein the tenant identifier comprises at least a source encapsulation internet protocol (IP) address and a virtual local area network (VLAN) tag (Kemp ¶0015- ¶0016, ¶0021-2nd sentence; Madapurath ¶0041- 3rd sentence)

As to claim 15 the combined teachings of Kempf and Madapurath disclose the computing apparatus of claim 9, wherein the program instructions further direct the processing system to: identify a second connection of a second virtual machine to a second port of the virtual switch on the host ((Kempf Fig.2, ¶0067- 2nd – 4th sentences- virtual switch 217A provides virtual network ports to the VMs)); identify a second tenant of the plurality of tenants associated with the second virtual machine (Kempf ¶0023- 3rd sentence- plurality of databases to generate tenant specific labels that are added to packets sent between tenant (VMs); determine whether a second tunnel endpoint is allocated to the second tenant on the host; and when a second tunnel endpoint is not allocated to the tenant: allocate a second tunnel endpoint on the host to the second tenant; and map the second virtual machine to the second tunnel endpoint(Madapurath Fig.2, ¶072 ¶0076).  

As to claim 16 the combined teachings of Kempf and Madapurath disclose the computing apparatus of claim 9, wherein the second packet comprises a Virtual Extensible Local Area Network Madapurath ¶0069- last sentence- to carry traffic of both VLANs 112 and 114 of tenant 1 by using VNIs 222 and 224, respectively, in the tunnel encapsulation header (e.g., a VXLAN header).

As to claim 17 the combined teachings of Kempf and Madapurath disclose the computing apparatus of claim 9, wherein the tunnel endpoint is associated with a tenant identifier Kempf ¶0021- 4th sentence- tenant identifier.¶0073- 1st sentence), and wherein the program instructions further direct the processing system to notify a control system of the tenant identifier associated with the tenant (Kempf -¶0028- 4th sentence-  CNM receives a message including a tenant identifier (ID), a tenant MAC, and a server MAC)

As to claim 18 Kempf discloses an apparatus comprising: one or more non-transitory computer readable storage media (Kempf ¶0059- 2nd sentence- non-transitory tangible machine readable medium);
a processing system operatively coupled to the one or more non-transitory computer readable storage media (Kempf ¶059- 3rd sentence- one or more processors); and program instructions stored on the one or more non-transitory computer readable storage media that, when executed by the processing system, direct the processing system to: identify a connection of a virtual machine to a port of a virtual switch on a host (Kempf ¶0017- 2nd sentence- CNM is coupled to a first virtualized server for hosting one or more virtual machines ("VM"), wherein the first virtualized server comprises a first virtual switch; Fig.2, ¶0067- 2nd – 4th sentences- virtual switch 217A provides virtual network ports to the VMs); identify a tenant associated with the virtual machine (Kempf ¶0115- last sentence- the VM's that belong to different tenants can have same network (IP/MAC) addresses); 
Kempf however is silent in determining that a tunnel endpoint is not allocated to the tenant on the host; and when in response to determining that a tunnel endpoint is not allocated to the tenant: initiating a tunnel endpoint on the host for the tenant; and directing traffic for the Madapurath Fig.2, ¶072-switch 103 creates an entry in forwarding mapping 206 for MAC address 252…tunnel mapping 206 maps a tuple comprising MAC address 252, VLAN 112, and tenant 1 to another tuple comprising tunnel 162 and VNI 222; ¶0076- Overlay module 172 determines virtual machine 156 to be a new virtual machine running on hypervisor 142 and determines whether to establish a tunnel….… virtual machines 126 and 136 are coupled to switch 103 and in VLAN 112 of tenant 2,…. overlay module 172 updates tunnel mapping 202 to map VLAN 112 and tenant 2 to tunnel 162 and VNI 228), 
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Kempf with that of Madapurath for the purpose of updating tunnel mappings to associate VNIs with tunnels (Madapurath- penultimate sentence).

As to claim 19 the combined teachings of Kempf and Madapurath disclose the apparatus of claim 18, wherein the tunnel endpoint is associated with a tenant identifier, and wherein the tenant identifier comprises at least a source encapsulation internet protocol (IP) address and a virtual local area network (VLAN) tag (Kemp ¶0009- tenant VPNs are implemented using IP encapsulation; ¶0063- 4th sentence- a specific source IP/MAC address specific VL2 broadcast domain (e.g., a specific virtual local area network (VLAN)) and IP/MAC address pair (e.g., a service policy may require that any 
network traffic including a specific VL2 broadcast domain broadcast domain (e.g., a specific VLAN tag)).

Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kempf in view of Madapurath and further in view of NAKAGAWA (US 20140208317).

As to claim 5 the combined teachings of Kemp and Madapurath disclose the method of claim 1, wherein the tunnel endpoint is associated with a tenant identifier (Kempf ¶0021- 4th sentence- tenant identifier.), however silent wherein the method further comprises: after directing traffic for the virtual machine to the tunnel endpoint, obtaining a packet from the virtual machine; generating a second packet that encapsulates the first packet-, wherein the second packet comprises the tenant identifier. However in an analogous art Nakagawa remedies this deficiency: (Nakagawa ¶0066- 1st sentence- receives a packet; ¶0066- 1st sentence-encapsulates the received packet- second packet being an encapsulated packet). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Kempf and Mittal with that of Nakagawa for the purpose of managing allocation of VTEPs according to tenants on a host (Nakagawa ¶0177- last sentence).

As to claim 13 the combined teachings of Kempf and Madapurath discloses the computing apparatus of claim 9, wherein the tunnel endpoint is associated with a tenant identifier (Kempf ¶0021- 4th sentence- tenant identifier. ¶0073- 1st sentence), however silent wherein the method further comprises: after directing traffic for the virtual machine to the tunnel endpoint, obtaining a packet from the virtual machine; generating a second packet that encapsulates the first packet-, wherein the second packet comprises the tenant identifier. However in an analogous art Nakagawa remedies this deficiency: (Nakagawa ¶0066- 1st sentence- receives a packet; ¶0066- 1st sentence-encapsulates the received packet- second packet being an encapsulated packet). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Kempf and Madapurath with that of Nakagawa for the purpose of managing allocation of VTEPs according to tenants on a host (Nakagawa ¶0177- last sentence).
As to claim 20 the combined teachings of Kempf and Madapurath disclose the apparatus of claim 18, wherein the tunnel endpoint is associated with a tenant identifier (Kempf ¶0021- 4th sentence- tenant identifier. ¶0073- 1st sentence), Kempf and Mittal however are silent wherein the program instructions further direct the processing system to: after directing traffic for the virtual machine to the tunnel endpoint, obtain a packet from the virtual machine generate a second packet that encapsulates the first packet, wherein the second packet comprises the tenant identifier. However in an analogous art Nakagawa remedies this deficiency: (Nakagawa ¶0066- 1st sentence- receives a packet; ¶0066- 1st sentence-encapsulates the received packet- second packet being an encapsulated packet). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Kempf and Madapurath with that of Nakagawa for the purpose of managing allocation of VTEPs according to tenants on a host (Nakagawa ¶0177- last sentence).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kempf in view of Madapurath in view of NAKAGAWA and further in view of Sarangam et al (US 20190007280)

As to claim 6 the combined teachings of Kemp, Madapurath and Nakagawa disclose the method of claim 5 however silent further comprising: determining a quality of service associated with the second packet- encapsulated packet as taught by Nakagawa; and assigning the second packet to an egress queue based on the quality of service . However in an analogues art Sarangam remedies this deficiency: (Sarangam ¶0069- classified packets are scheduled for egress as a function of QoS traffic classifications of the packets; and transmitting packets that are scheduled for egress onto the network). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Kempf, Madapurath and Nakagawa with that of (Sarangam – Abstract).

As to claim 14 the combined teachings of Kemp, Madapurath and Nakagawa disclose
the computing apparatus of claim 13, however silent wherein the program instructions further direct the processing system to: determine a quality of service associated with the second packet; and assign the second packet to an egress queue based on the quality of service. However in an analogues art Sarangam remedies this deficiency: (Sarangam ¶0069- classified packets are scheduled for egress as a function of QoS traffic classifications of the packets; and transmitting packets that are scheduled for egress onto the network). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Kempf, Madapurath and Nakagawa with that of Sarangam for the purpose of scheduling of packet egress as a function of the packet's QoS (Sarangam – Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462